DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 9/30/2022 is acknowledged.
Claims 1-3 and 5 are amended.
Claims 6-15 are withdrawn.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recites the combination of limitations of “determine frequency resources that cause reduced inter-cell interference on an uplink band at the first base station in comparison to other shared uplink frequency resources”; “identifying interfering mobile devices that are using the determined frequency resources”; “and “determining whether the interfering mobile devices using the determined frequency resources that are connected to the first base station may be handover to a Wi-Fi connection”.  
After carefully examining the instant disclosure, the examiner respectfully submits that support for this combination of limitations is lacking and the addition of said limitation is new matter.  Paragraphs [0016,0020] of the specification, as filed, show the system determines resources that have inter-cell interference and then identifies a UE causing that interference and then handing that UE off to Wi-Fi.  The specification does not disclose the combination of limitations together of “determining resources that caused reduced inter-cell interference…in comparison to other shared uplink frequency resources”; then “identifying interfering mobile devices that are using the determined frequency resources”; and then “determining whether the interfering mobile devices using the determined frequency resources that are connected to the first base station may be handed over to a Wi-Fi connection.”  Thus, the Examiner believes the limitation should be “determine frequency resources that have inter-cell interference on an uplink band at the first base station 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (i) ‘determine frequency resources that cause reduced inter-cell interference…in comparison to other shared uplink frequency resources’; (ii)  ‘identifying interfering mobile device that are using the determined frequency resource’, and (iii) ‘handing over services provided to the interfering mobile devices to a Wi-Fi connection’.  The limitations when considered together are confusing as written.  Limitation (i) states the determined frequency resources are the ones that reduce inter-cell interference…in comparison to other shared uplink frequency resources.  Limitation (ii) then identifies mobile devices using that resource [that reduce inter-cell interference], but then limitation (iii) is performing a hand-over of the mobile device that is using a resource that reduces inter-cell interference.  Wouldn’t the system want to keep the mobile device on a resource that is reducing interference rather than performing handover for it?  Paragraphs [0016,0020] of the specification, as filed, show the system determines resources that have inter-cell interference and then identifies a UE causing that interference and then handing that UE off to Wi-Fi.  Thus, the Examiner believes the limitation should be “determine frequency resources that have inter-cell interference on an uplink band at the first base station 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 20140328309) in view of Lee (US 20160050604).
Re claim 1:
Comstock discloses assessing frequency resources shared between the first and a second base station to determine frequency resources that have removed for 112 interpretation) inter-cell interference on an uplink band at the first base station removed for 112 interpretation) (Para.[0040] As discussed above, small cell 130 detects uplink interference from one or more unidentified UEs, not being served by small cell 130, on a radio carrier, which is being utilized, for instance, by both macrocell 120 and small cell 130. The small cell may be a femtocell, picocell, microcell, or other type of cell (including a macrocell) with an uplink coverage area 132 which overlaps a coverage area 122 of macrocell 120); 
identifying interfering mobile devices that are using the determined frequency resources (Para.[0040]  FIG. 2 is a diagram of the signaling for a process of identifying one or more interfering UEs, according to an embodiment); 
determining whether the interfering mobile devices using the determined frequency resources that are connected to the first base station may be handed over (Para.[0056] Once macrocell 120 has identified the interfering UE(s), macrocell 120 may select and perform one or more corrective actions to mitigate the interference to small cell 130. For example, the corrective action may comprise handing over the interfering UE(s) to be served by small cell 130); and 
handing over services provided to the interfering mobile devices to a (Para.[0056] Once macrocell 120 has identified the interfering UE(s), macrocell 120 may select and perform one or more corrective actions to mitigate the interference to small cell 130. For example, the corrective action may comprise handing over the interfering UE(s) to be served by small cell 130).
Comstock does not explicitly disclose may be handed over to a Wi-Fi connection and handing over to a Wi-Fi connection.
Lee discloses may be handed over to a Wi-Fi connection and handing over to a Wi-Fi connection (Fig.10 ref.S100 Load Information, ref. S110 Measurement report, and ref. S120 Handover decision and Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE and Table 1 UL High Interference Information).
As shown above, Lee discloses WLAN but does not explicitly state the WLAN is Wi-Fi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as the WLAN in order to use a well-known wireless protocol, as also shown by Chen (US 20160198398 Para.[0149]).
 Comstock and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Comstock to include handover to Wi-Fi as taught by Lee in order to effectively use network and radio resources (Lee Para.[0066]).
Re claim 3:
As discussed above, Comstock in view of Lee meets all the limitations of the parent claim.
Comstock does not explicitly disclose determining whether each mobile device of the interfering mobile devices is within a Wi-Fi-capable range.
Lee discloses determining whether each mobile device of the interfering mobile devices is within a Wi-Fi-capable range (Para.[0134]  A first method is that a UE notifies a first eNB of presence of an AP which is available in the neighborhood of the UE. The UE may scan WLAN signals from an AP in the neighborhood of the UE during channel measurement, may also receive system information from a second eNB – where the UE is in range when it’s able to scan signals from the AP and where Comstock discloses interfering mobile devices).
Lee does not explicitly disclose an explicit determination step and the WLAN is Wi-Fi.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as the WLAN in order to use a well-known wireless protocol, as also shown by Chen (US 20160198398 Para.[0149]) and that the eNB determines the UE is in range of an AP when the UE sends information about the presences of an AP in the neighborhood of the UE. 
Comstock and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Comstock to include handover to Wi-Fi as taught by Lee in order to effectively use network and radio resources (Lee Para.[0066]).
Re claim 4:
As discussed above, Comstock in view of Lee meets all the limitations of the parent claim.
Comstock does not explicitly disclose whether radio frequency resources are available for using Wi-Fi.
Lee discloses determining whether radio frequency resources are available for using Wi-Fi (Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE).
Lee does not explicitly disclose the WLAN is Wi-Fi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as the WLAN in order to use a well-known wireless protocol, as also shown by Chen (US 20160198398 Para.[0149]).
Comstock and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Comstock to include handover to Wi-Fi as taught by Lee in order to effectively use network and radio resources (Lee Para.[0066]).
Re claim 5:
As discussed above, Comstock in view of Lee meets all the limitations of the parent claim.
Comstock does not explicitly disclose determining at a controller whether to hand over to Wi-Fi based on one or more of: a number of mobile devices already attached to the first base station on Wi-Fi; bandwidth required for switching a specific mobile device to Wi-Fi; backhaul network capacity; system load; and a relative load of one or more base stations.
Lee discloses determining at a controller whether to hand over to Wi-Fi based on one or more of: a number of mobile devices already attached to the first base station on Wi-Fi; bandwidth required for switching a specific mobile device to Wi-Fi; backhaul network capacity; system load; and a relative load of one or more base stations (Fig.10 ref. S100 Load information and Para.[0147] The first eNB may decide whether to handover the UE to the second eNB according to whether the AP can support required resources for the UE and Para.[0131]  Therefore, load of the 3GPP system can be reduced, and resource utilization of the WLAN system can be improved).
Lee does not explicitly disclose the WLAN is Wi-Fi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wi-Fi as the WLAN in order to use a well-known wireless protocol, as also shown by Chen (US 20160198398 Para.[0149]).
Comstock and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Comstock to include handover to Wi-Fi as taught by Lee in order to effectively use network and radio resources (Lee Para.[0066]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock in view of Lee as applied to claim 1 above, and further in view of Chen (US 20160198398).
Re claim 2:
As discussed above, Comstock in view of Lee meets all the limitations of the parent claim.
Comstock does not explicitly disclose determining whether each mobile device of the interfering mobile devices is capable of using Wi-Fi.
Chen discloses determining whether each mobile device of the interfering mobile devices is capable of using Wi-Fi (Para.[0102]  Upon receipt of the measurement report, the base station 5 (using its WLAN steering module 69) makes an appropriate steering decision for the mobile device 3, by also taking into account any previously received user preference and/or WLAN steering capability information for that mobile device and Para.[0149]  thus any other radio access technology (i.e. WiFi, WiMAX) or any wired or wireless communications technology (i.e. LAN, Bluetooth) can be used for steering (offloading) traffic to/from an E-UTRAN in accordance with the above embodiments – where Comstock discloses interfering mobile device).
Comstock and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Comstock to include determining Wi-Fi capability of a mobile device as taught by Chen in order to alleviated inefficiencies in traffic steering (Chen Para.[0007-0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471